DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5, 7-10, 14-17, 19-23, 27-35 are pending in the instant application. Claims 5, 8-10, 19-23 are amended. Claims 2, 4, 6, 11-13,18, 24-26 are now cancelled. Claims 28-35 are newly added. 
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 5/31/2022, with respect to all pending claims have been fully considered and are persuasive.  The rejection under reference of 1/28/2022 has been withdrawn. 

However, Applicant does not mention anything in the response of 5/31/2022 about the Double Patenting rejection made in the previous Office Action. The Double Patenting rejections are thus maintained in this Office Action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection Against Patent 10,602,045

Instant Application 
Patent 10,602,045
1. A computer implemented method comprising: 
determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event,

wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,



















wherein the prioritizing views results in an occurrence of image data of a higher priority view being displayed with an indicator indicating a higher priority; and displaying data of the crowdsourced image data representing the live event.
1. A method comprising: 

determining, by one or more processor, a location of interest; and 

obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and wherein the prioritizing is based on each of: (a) image quality of views of the camera devices, (b) a proximity of the camera devices to the live event, (c) a history of usage of users of the camera devices during the live event, and (d) a history of usage of users of the camera devices during a past event.
2. The method of claim 1, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of camera devices, wherein crowdsourced image data includes image data representing the live event.

9. The method of claim 1, wherein the prioritizing views results in an occurrence of each of (a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and (c) image data of a higher priority view being displayed with an indicator indicating a higher priority.


3. The computer implemented method of claim 1, wherein the prioritizing is in dependence on image quality of views of the camera devices.
1. …
the prioritizing is based on each of: (a) image quality of views of the camera devices …
7. The computer implemented method of claim 1, wherein the prioritizing is in dependence on a history of usage of a user of a camera device of the camera devices during a past live event.
13. The method of claim 1, wherein the prioritizing is based on a history of usage of users of the camera devices during a past event.
8. The computer implemented method of claim 33, wherein the automatically prioritizing views results in an occurrence of each of 
(a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and (c) image data of a higher priority view being displayed with an indicator indicating a higher priority
.  
9. The method of claim 1, wherein the prioritizing views results in an occurrence of each of 
(a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and (c) image data of a higher priority view being displayed with an indicator indicating a higher priority.
9. The computer implemented method of claim 33, 
wherein the prioritizing views results in an occurrence of image data of a 
prioritized view transitioning from an undisplayed state to a displayed state.
9. The method of claim 1, 

wherein the prioritizing views results in an occurrence of each of (a) image data of a prioritized view transitioning from an undisplayed state to a displayed state …
10. The computer implemented method of claim 33, wherein the automatically prioritizing views results in an occurrence of
image data from a higher priority view being displayed in a larger size than a lower priority view.
9. The method of 
claim 1, wherein the prioritizing views results in an occurrence of each of …
(b) 
image data from a higher priority view being displayed in a larger size than a lower priority view, ….
14. The computer implemented method of claim 1, wherein the location of interest is a location of a live event, 

wherein the obtaining includes establishing a geofence to define a determined 3geofence and determining devices within the geofence, the establishing a geofence is in dependence on a number of devices in an area about the live event.
5. The method of claim 1, 
[1. … wherein the location of interest is a location of a live event]

wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence, the establishing a geofence being based on … a number of devices in an area about the live event.
15. The computer implemented method of claim 1, 
wherein the location of interest is a location of a live event, 

wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence, the establishing a geofence is in dependence on a type of the live event.
5. The method of claim 1, 

[1. … wherein the location of interest is a location of a live event]

wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence, the establishing a geofence being based on … (a) a type of the live event, ...
16. The computer implemented method of claim 1, wherein the obtaining includes establishing a geofence and identifying camera devices within the 
geofence, wherein the establishing a geofence is in dependence on one or more current operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with the 
camera devices within the geofence responsively to the identifying.
7. The method of 
claim 1, wherein the obtaining includes …establishing a geofence and identifying certain camera devices within the geofence, wherein the establishing a geofence is based on one or 
more current operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with devices of the certain camera devices within the geofence responsively to the establishing the geofence.
17. The computer implemented method of claim 1, 
wherein the obtaining includes establishing a geofence to define a determined geofence and identifying camera devices within the 
geofence, wherein the establishing a geofence is based on one or more current operator input of an operator entered into a user interface of a manager system, wherein the establishing is performed so that the manager system defines X, Y and Z boundaries of the geofence based on one or more input of the operator into a user interface of the manager system.
8. The method of claim 1, 

wherein the obtaining includes … establishing a geofence to define a determined geofence and identifying certain camera devices within the geofence, wherein the establishing a geofence is based on one or more current operator input of an operator entered into a user interface of a manager system, wherein the establishing is performed so that the manager system defines X, Y and Z boundaries of the geofence based on one or more input of the operator into a user interface of the manager system.
19. The computer implemented method of claim 27, 
wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.
14. A method comprising: …

one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the 
prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.
20. The computer implemented method of claim 27, 
wherein the live event is a location changing live event and
wherein the one or more prompt message 
prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the 

one or more prompt message based on a current location of the location changing live event and the camera device.
14. A method comprising: determining, by one or more processor,…
 wherein the location of interest is a location of a location changing live event, wherein the method includes sending, by the one or more processor, one or more prompt message to a camera device of the one or more camera device for 
prompting of a user of the camera device to operate the camera device, wherein the sending, by the one or more processor, the 
one or more prompt message is performed while live image data from the camera device is being displayed on a display, and 

wherein the prompt message 
prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.
21. The computer implemented method of claim 27, 
wherein the method includes controlling one or more image obtaining operation of the camera device 

based on one or more input entered into a user interface of a manager system
by an operator of the manager system, the user interface of the manager system being remote from the camera device, 

wherein the live event is a location changing live event 
and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a current location of the location changing live event and the camera device.
14. A method comprising: 




15. … 
based on one or more input entered into a user interface of the manager system by an operator of the manager system, the user interface of the manager system being remote from the camera device, …



and wherein the prompt message prompts the user of the camera 
device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a 
location of the live event and the camera device.
33. (New) A computer implemented method comprising: 
determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event, wherein the obtaining includes automatically prioritizing views from respective camera devices of the plurality of users, wherein the automatically prioritizing is in dependence on a proximity of the camera devices to the live event; and displaying data of the crowdsourced image data representing the live event.
1. A method comprising: 

determining, by one or more processor, a location of interest; and obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and wherein the prioritizing is based on each of: (a) image quality of views of the camera devices, (b) a proximity of the camera devices to the live event, (c) a history of usage of users of the camera devices during the live event, and (d) a history of usage of users of the camera devices during a past event.
34. (New) A computer implemented method comprising: determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event, wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users, wherein the prioritizing is in dependence on a history of usage of users of the camera devices during the live event; and displaying data of the crowdsourced image data representing the live event.
1. A method comprising: determining, by one or more processor, a location of interest; and obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and wherein the prioritizing is based on each of: (a) image quality of views of the camera devices, (b) a proximity of the camera devices to the live event, (c) a history of usage of users of the camera devices during the live event, and (d) a history of usage of users of the camera devices during a past event.
35. (New) A computer implemented method comprising: determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event, wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users, wherein the obtaining includes establishing a geofence to define a determined geofence and identifying camera devices within the geofence, 


wherein the establishing a geofence is based on one or more current operator input of an operator entered into a user interface of a manager system, wherein the establishing is performed so that the manager system defines X, Y and Z boundaries of the geofence based on one or more input of the operator into a user interface of the manager system; and displaying data of the crowdsourced image data representing the live event.
1. A method comprising: determining, by one or more processor, a location of interest; and obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and wherein the prioritizing is based on each of: (a) image quality of views of the camera devices, (b) a proximity of the camera devices to the live event, (c) a history of usage of users of the camera devices during the live event, and (d) a history of usage of users of the camera devices during a past event.
8.
wherein the establishing a geofence is based on one or more current operator input of an operator entered into a user interface of a manager system, wherein the establishing is performed so that the manager system defines X, Y and Z boundaries of the geofence based on one or more input of the operator into a user interface of the manager system


Claims 1, 3, 7-10, 14-17, 19-21, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2+9, 2+9, 2+9+13, 2+9, 2+9, 2+9, 2+9+5, 2+9+5, 2+9+7, 2+9+8, 2+9+14, 2+9+14, 2+9+15, 1,1, and 8 respectively of U.S. Patent No. 10,602,045. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,602,045. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,602,045.
Examiner furnished the conflicting claims in a tabular format above. Lines containing similar conflicting recitations are arranged, as best possible, next to one another for understanding the similarities and difference between the claims.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. For example, limitations, “location of interest being a location of a live event”, “crowdsourced image data from a plurality of users”, “wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,” and “higher priority view being displayed with an indicator indicating a higher priority” of the instant application are found in the conflicting claims 1, 2 and 9, although their location are spread over the body of the claims. Nevertheless, the combination of claims 2 and 9 contain all the conflicting limitations recited in the claim 1 of instant application. Other claims of the instant application are also met and encompassed by the scopes of the Patent as is evident from the table above. For ease of understanding, at least for claim 1, the conflicting limitations are modified with similar font styles (e.g. boldface, italics, underlining and combinations thereof).

Combining claims in the Patent to yield the limitation of a claim in the instant application is obvious step for one of ordinary skill in the art, since both the patent and the application pertain to same invention. 
Rejection against Patent 9,955,061
Claims 1, 3, 7-10, 14-17, 19-21, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2+8, 2+8+9, 2+8+9, 2+8, 2+8, 2+8, 2+8, 2+8+4, 2+8+5, 2+8+6, 2+8+15, 2+8+17, 2+8+18, 2+8, 2+8, 2+8, and 2+8 respectively of U.S. Patent No. 10,602,045. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 9,855,061. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 9,855,061.

Examiner hasn’t furnished the conflicting claims in a tabular format like the rejection before, since it is a very time consuming effort. However, similar approach could easily be undertaken for rejection against Patent No. 9,855,061 as well. 

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. For example, limitations, “location of interest being a location of a live event”, “crowdsourced image data from a plurality of users”, “wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,” and “higher priority view being displayed with an indicator indicating a higher priority” of the instant application are found in the conflicting claims 1, 2 and 8, although their location are spread over the body of the claims. Nevertheless, the combination of claims 2 and 9 contain all the conflicting limitations of claim 1 of the instant application. Other claims of the instant application are also met and encompassed by the scopes of the Patent as is evident from a simple side-by-side reading. 

Combining claims in the Patent to yield the limitation of a claim in the instant application is obvious step for one of ordinary skill in the art, since both the patent and the application pertain to same invention. 

Allowable Subject Matter
Claims 1, 3, 5, 7-10, 14-17, 19-23, 27-35 allowed over reference [Terminal Disclaimer is required before a Notice of Allowance is sent].

The following is an examiner’s statement of reasons for allowance:

Although not always, however, Examiner generally agrees with the arguments laid forth by the Applicant and concludes that claims 1-3,5,7-10,14-17,19-23,27-35 are now allowable. Also see remarks from applicant of 5/31/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697